PER CURIAM.
Danny Lee Adams, (“former husband”), appeals the trial court’s order approving the general master’s report and income deduction order awarding Debora Jo Za-rate, (“former wife”), child support payments. The former husband raises numerous points on appeal, but has failed to present a transcript of the proceedings or prepare a factual statement of the proceedings. Thus, the record presented is inadequate to demonstrate reversible error. See Schmitt v. Maile, 946 So.2d 60 (Fla. 4th DCA 2006); Mayfield v. Mayfield, 929 So.2d 671 (Fla. 5th DCA 2006); Applegate v. Barnett Bank of Tallahassee, *50377 So.2d 1150 (Fla.1979). Accordingly, we must affirm.
Affirmed.